Exhibit 10.1 Date: March 9, 2007 To: Altairnano Management Team From: Alan J. Gotcher Subject: Altairnano 2007 Incentive Plan The Board has approved the Altairnano 2007 Company Incentive Plan, which defines two groups of employees; the company performance targets and plan pay out against performance: · The Company Performance target is comprised of two financial components: § Cash at Year End: $13.0 M 75% weight § Total Revenue: $16.5 M 25% weight · There are two groups of employees in the plan. Each group has its own incentive targets: § Employees at Levels 2 to 8 have 50% of Incentive Bonus based on Company Performance and 50% on Individual Performance; the Incentive Multiplier is capped at 150% for Company Performance and 110% for Individual Performance. § Employees at Levels 9 to 13 (including executive officers) have 100% of Incentive Bonus based on Company Performance; the Incentive Multiplier is capped at 150% of Company Performance. · Incentive Plan payout is based on performance versus variable Incentive Multiplier payout: Example 1. Company Performance is near Plan % % Criteria Objective Actual Performance Payout Cash at Year End $13.0 million $13.5 million 104% 128% Revenue $16.5 million $16.5 million 100% 120% Company Performance Incentive Bonus Payout .75 X 104 + .25 X 100 103% Payout 126% An employee at Level 2-8 with 100% Individual Performance would receive: 50% Incentive Bonus Company Performance 126% X .5 63% of target bonus 50% Incentive Bonus Individual Performance 100% X .5 50% of target bonus
